DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant states that Koerkamp fails to teach of the features of the present invention (Applicants Remarks page 13 and 15).  Examiner disagrees with Applicant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claim(s) 1, 2, 12, 16, 17, 19 and 20, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein Koerkamp US 2016/0193823 in view of Davis US 5825996.

Regarding claim 1 and 19, Regarding claim 1 and 19, Koerkamp teaches:  An image-processing apparatus (printer paragraph 49) comprising:

(a) to acquire first shape data (91, fig. 9, fig. 11, height profile of digital image paragraph 71) that represents a three dimensional shape (paragraph 61, image has XY direction, and height, XYZ, paragraph 6) of unevenness (the up and downs shown in 91 of fig. 9 and 11).
(b) generate edge data (114, fig. 11, paragraph 80) for specifying a second area (one of the 114 of fig. 11) that does not correspond to the edge of the convex portion (114 is not convex shape, note, between 0 and 50mm, there is portion of an image with concave shape) in the uneveness, (paragraph 74, user specified the edge region, position 500 and above showing unevenness height of image data) based on the first shape data (114 is part of image 91 of fig. 11),
(c) to generate, based on the edge data, data (113, fig. 11, paragraph 0080) and not the second area (paragraph  71, remove this edge).
Klein Koerkamp does not teach to generate edge data for specifying a first area that corresponds to an edge of a convex portion based on the first shape data and to generate, based on the edge data, data to form the first area.
Davis teaches generate edge data for specifying a first area that corresponds to an edge of an image and to generate, based on the edge data, data to form the first area. (column 2, lines 6-25, extended to one or more edges…., fig. 4 ).  
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Klein Koerkamp to allow printing images in one of the edge region but not the opposite edge.  The reason of doing so would have allowed the printed product have the appearance of being professionally produced (column 2, lines 7-10).

Since there are only 2 edge region in fig. 11 of Klein Koerkamp, after modification (printing image in one edge but not the other), it would have been obvious to a person with ordinary skill in the art to try to print the first area correspond to the edge of the convex portion (left edge) and not the second area that does not corresponds to an edge of the convex portion (right edge) and vice versa.

Regarding claim 2:  Klein Koerkamp teaches generate second shape data (see the shape of underground reduction 112 of fig. 11) that represents a three dimensional (paragraph 58, in order to determine how much the height can be reduced at each of a plurality positions in the image, the symmetrical axis of the kernel is position in the XY plane of the image in the height direction perpendicular to the XY plane, also see XYZ of paragraph 6) shape of the edge (dashed line 112 of fig. 11 represent the outer edge/limit of the height that is to be reduced/reduction at each position across position 0-550mm, (reduction of the marking material image represented by an area under the dash graph 112, paragraph 80)) whose height is to be reduced (reduction of marking material, paragraph 80), based on the edge data (the underground reduction shown in fig. 11 is calculated using the uneveness shape data of 91, see T2 of fig. 10, paragraph 75, paragraph 67, paragraph 59, (the position of the kernel at the touching point determines a minimum height difference between the height of the position at the surface of the relief image and the height of the top of the kernel. The height of the top of the kernel is subtracted from the height of the position resulting in a reduced height value for the position), 

Regarding claim16: Klein Koerkamp further teaches wherein the one or more programs further cause the one or more processors to reduce the height of the edge as discussed in claim 1 by further calculate a low frequency component of the unevenness having the three dimensional component shape that the first shape data represents (low spatial frequency height component is determined, paragraph 67); and
generates generate the edge data by subtracting a height of the low frequency component from a height of the unevenness (paragraph 31, 67, 76, determined low spatial frequency height component of the closest pixel in the central region is subtracted from the height value of the pixel in the edge region).
Regarding claim 17, Klein Koerkamp teaches wherein the one or more programs further cause the one or more processors to form, on the recording medium, the edge of the convex portion, based on the data to form the first area and not the second area (the rasterized relief image is printed by using the reduced height values of the pixels involved in the third step S3 paragraph 0023 and 0067-0069, also see rejection of claim 1).

Regarding claim 20:  see rejection of claim 1, Klein Koerkamp further teaches a non-transitory computer-readable storage medium storing a computer program (paragraph 0005),
Regarding claim 21: Klein Koerkamp teaches wherein the second area corresponds to a gentle slope of unevenness (fig. 11, the right edge region (500-550mm) of image 91 has a gentle slope compare to the left edge region (0-50mm) which as a convex jump).


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 and further in view of Sato US 20050243334.

	Regarding claim 7, Klein Koerkamp teaches all of the limitations of claim 1.
	Klein Koerkamp teach wherein the one or more programs cause the one or more processors to generate the edge data by using a filter (paragraph 16).
	Klein Koerkamp fail to teach wherein the one or more programs cause the one or more processors to generate the edge data by using a differential filter.
Sato teaches to use a differential filter in detecting and generating edge data  (0025, 0020).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Klein Koerkamp to include: generate the edge data by using a differential filter. The reason of doing so is to have advantage to work with image with a big  difference in slope (Sato 0125)( also see the big difference of slope of image 91 of fig. 11, Klien Koerkamp)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 and further in view of Takahashi US 2012/0268537.

Regarding claim 12, Klein Koerkamp teaches all of the limitations of claim 1.
Klein Koerkamp teaches wherein the edge of the convex portion is formed on the recording medium (paragraph 80, also see rejection of claim 1).
Klein Koerkamp fails to teach wherein the edge of the convex portion is formed on the recording medium using clear ink
Takahashi teaches wherein image formed on the recording medium using clear ink (paragraph 52, dots of achromatic UV ink are called clear dots, also see paragraph 63).

The reason of doing so is to clearly define edges and prevent ragged edges.




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 and further in view of Parks US 5132144.
Regarding claim 13, Klein Koerkamp teaches all of the limitations of claim 1.
Klein Koerkamp teaches wherein the edge of the convex portion is formed on the recording medium (paragraph 80, also see rejection of claim 1).
Klein Koerkamp fails to teach wherein the edge of the convex portion is formed on the recording medium using a solid included in aqueous ink.
Parks teaches using a solid that is contained in the aqueous ink (solid, column 4, lines 24-27, column 6, lines 20-25).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Klein Koerkamp to include wherein the first recording material is aqueous ink, and the at least the part of the edge is formed by using a solid that is contained in the aqueous ink.
The reason of doing so is to print on package material of improved quality (column 1, lines 45-50).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 and further n view of Nishida US 20030179409.
Regarding claim 15:  Klein Koerkamp teaches to determine whether a height of the edge in the edge data is to be reduced and reduce the height of edges whose height is determined to be reduced (paragraph 0076, also see rejection of claim 1).
Klein Koerkamp US 2016/0193823 does not teach edge data represented by using tone conversion.
Nishida teaches edge data represented by using tone conversion. (paragraph 37, edge does not exist in the image before the continuous tone conversion process is found in the image on which the continuous tone conversion process is performed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Klein Koerkamp to include: edge data represented by using tone conversion.
The reason of doing so would have generate good image quality (Nishida paragraph 37).



Allowable Subject Matter
Claims 4-6, 8-11,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 11, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675